NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3000-17T4

MICHAEL RUBERA,

          Plaintiff-Appellant,

v.

WESTFIELD GARDEN STATE
PLAZA, LP, AMC ENTERTAINMENT,
INC., PROFESSIONAL SECURITY
ASSOCIATES, and DELUCA
ASSOCIATES, INC., a/k/a GLOBAL
SECURITY,

     Defendants-Respondents.
___________________________________

                    Argued March 27, 2019 – Decided June 4, 2019

                    Before Judges Fuentes, Vernoia and Moynihan.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-3724-16.

                    Alan K. Albert argued the cause for appellant (Brandon
                    J. Broderick, LLC, attorneys; Alan K. Albert, on the
                    brief).

                    Michael J. Maselli argued the cause for respondent
                    Professional Security Consultants (Cruser, Mitchell,
            Novitz, Sanchez, Gaston & Zimet, LLP, attorneys;
            Douglas V. Sanchez, of counsel and on the brief; Jamie
            L. Augustinsky, on the brief).

            Daniel J. McCarey argued the cause for respondents
            Westfield Garden State Plaza, LP, AMC Entertainment,
            Inc. and Deluca Associates, Inc. a/k/a Global Security.

PER CURIAM

      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                        A-3000-17T4
                                       2